Citation Nr: 1127704	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to May 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2006 rating decision in which the RO in St. Petersburg, Florida, inter alia, granted service connection and assigned an initial 10 percent rating for low back strain with retrolisthesis L5-S1 and mild spondyloarthropathy, effective May 11, 2006.  In November 2006, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in February 2007, in which the service-connected low back disability was recharacterized as low back strain with DDD.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.  The RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim in July 2008.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his low back disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Newark RO.  

In his March 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for September 15, 2008.  However, the Veteran failed to appear for the hearing, and, in a September 2008 letter, he requested that his hearing request be withdrawn.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2010).

In January 2010, the Board remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claim (as reflected in an April 2011 SSOC), and returned this matter to the Board for further appellate consideration.

The Board notes that the claims file reflects that the Veteran was previously represented by AMVETS (as reflected in a February 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2006, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

As a final preliminary matter, in the January 2010 remand, the Board pointed out that, in a September 2008 statement, the Veteran raised the issue of entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  As this claim had not been addressed by the RO, it was referred to the RO for appropriate action.  The Board notes that a claim for service connection for TMJ dysfunction was previously denied in the June 2006 rating decision.  The record does not reflect that the RO has yet adjudicated the September 2008 request to reopen a claim for service connection for TMJ dysfunction.  As such, this matter is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since May 11, 2006, the effective date of the grant of service connection, the Veteran's low back strain with DDD has been manifested by complaints of pain in the low back and radiating into the extremities; however, there is no objective evidence of forward flexion of the thoracolumbar spine to less than 60 degrees, the combined range of motion of the thoracolumbar spine to less than 120 degrees, ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the weight of the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks during a 12-month period.  

3. At no point since May 11, 2006, the effective date of the grant of service connection, has the Veteran's low back strain with DDD been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for low back strain with DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran filed his initial claim for service connection for a back disability prior to separation from service.  Specifically, his claim was received in February 2006.  On the date of filing of his claim, he signed a "Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program" indicating that he had been provided notice as to the evidence and information VA needed to substantiate his claim for service-connected benefits.  After the award of a service connection, and the Veteran's disagreement with the initial rating assigned, the February 2007 SOC set forth the criteria for rating for the service-connected back disability (which, in part, suffices for Dingess/Hartman).  In November 2007 and June 2010 post-rating letters, the RO/AMC provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher initial rating for his service-connected low back disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2007 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  Each letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the foregoing notice, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the report of a March 2006 VA examination.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim on appeal is warranted.  In this regard, it is noted that, in the January 2010 remand, the Board instructed that the Veteran be afforded VA orthopedic and neurological examinations to obtain information as to the severity of his low back disability.  The Board advised the Veteran that, under 38 C.F.R. § 3.655, if he failed to report for examination without good cause, the claim on appeal might be denied.

The record reflects that, pursuant to the remand, VA examinations were scheduled in June and July 2010, but the Veteran did not report for either examination.  The claims file contains a May 2010 notice letter informing the Veteran of the dates, times, and locations of the examinations.  A June 2010 document in the claims file, dated prior to the scheduled examinations, reflects that the examinations were cancelled due to the Veteran's failure to report.  This document reflects that the Veteran was in Iraq and would contact the "nro" (presumably, the Newark RO).  In the June 2010 VCAA letter, the AMC advised the Veteran that he had not been examined because of a response indicating that he was in Iraq.  The Veteran was advised that, if he did not respond in 30 days, his claims file would be sent to the Rating Board.  The claims file does not include any subsequent communication from the Veteran.  Indeed, there is no indication that the Veteran has contacted the RO since June 2010 (as he indicated he would when he cancelled his examinations) and he has not requested rescheduling of these examinations.  

The Board has considered the assertion of the Veteran's representative, made in his June 2011 Informal Hearing Presentation (IHP), that the Veteran did not report for his VA examinations because he was out of the country, and that he might be a member of the Reserves or the National Guard.  The Veteran's representative argued that such information should be confirmed and not held against the Veteran.  The Board, however, finds that remand to obtain information regarding the Veteran's reason for cancelling his June and July 2010 VA examinations is not warranted.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street, and that, if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In correspondence dated in September 2008, the Veteran informed VA that he was currently on assignment in Afghanistan, and indicated that VA could communicate with him through his wife.  All correspondence from the RO/AMC has been sent to the Veteran's address of record and has not been returned as undeliverable by the U.S. Postal Service.  The record also reflects that the Veteran was properly notified of the June and July 2010 VA examinations, as he cancelled these examinations in June 2010.  Significantly, neither he nor his representative have requested that these examinations be rescheduled.  Because the Veteran cancelled the VA examinations scheduled in connection with an original claim, as indicated in the prior remand, the claim will be evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).

In light of the above, the Board finds that the RO has complied with the remand instructions to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO has assigned an initial 10 percent rating for low back strain with DDD, pursuant to Diagnostic Codes 5237 (for lumbosacral strain) and 5239 (for spondylolisthesis or segmental instability).  

However, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The next higher rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v.  Brown, 9 Vet. App. 7 (1996).

As discussed above, because the Veteran cancelled VA examinations scheduled for June and July 2010, this claim will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating in excess of 10 percent for low back strain with DDD is not warranted.   

Service treatment records reflect complaints regarding and treatment for low back pain and right leg pain, with diagnoses including low back strain, intervertebral disc degeneration, right leg sciatica, and right leg radiculopathy.  An August 2005 X-ray of the lumbar spine revealed minimal grade I L5-S1 retrolisthesis.  A September 2005 MRI of the lumbar spine revealed a mild broad-based disc bulge at L4-L5 and a broad-based disc bulge at L5-S1.  The impression was mild multilevel lumbar spondyloarthropathy.  In his March 2006 Report of Medical History at separation, the Veteran gave a history of a back injury in 2001, with treatment for back problems since that time.  He added that he had shooting pain and numbness in his right leg and foot.  The physician's assistant who performed the Veteran's medical assessment at separation noted diagnoses of lumbago and displacement of lumbar intervertebral disc without myelopathy, and referred the Veteran for further evaluation of his back.  

The Veteran underwent VA examination to evaluate his claimed back disability in March 2006, prior to discharge from service.  He complained of low back pain with right radiculopathy.  He gave a history of injuring his back when pulling on a rope in October 2001, and described several additional injuries since that time.  He reported right low back pain radiating into the buttocks, down the back of his right leg, and into the first and second toes of his right foot.  He indicated that he experienced this pain for a few minutes at a time every day, but had flare-ups lasting up to two weeks every couple of months.  The Veteran added that he had constant tingling numbness in the first and second toes of his right foot, but denied paresis.  The Veteran stated that his symptoms were exacerbated by walking, and noted that he was unable to run, but could do an elliptical workout.  He described treatment including medications, rest, and ice.  He stated that he was able to do his activities of daily living, but was limited in his recreational and work activities.  In regard to work, the Veteran reported that he was on limited duty in a management position.  

On examination, the Veteran had normal posture and a broad-based gait due to girth.  Examination of the back revealed thoracic flattening, but there was no significant scoliosis, increased kyphosis, or lordosis.  There were no palpable spasms, nor was there tenderness, atrophy or hypertrophy.  Deep tendon reflexes were +2/4 and equal bilaterally.  Straight leg raising was negative and strength testing was within normal limits and bilaterally equal.  Sensation to pinprick and dull and light touch was normal and bilaterally equal in the lower extremities.  The Veteran had low back discomfort with toe or heel walking and was unsteady with heel-to-toe walking, but the examiner commented that this was likely due to girth.  

Repetitive range of motion testing of the thoracolumbar spine revealed forward flexion from 0 to 80 degrees, limited by pain.  Extension was from 0 to 30 degrees, with pain.  Lateral flexion was from 0 to 25 degrees, bilaterally, limited by discomfort.  Lateral rotation was 0 to 45 degrees, bilaterally.  The examiner commented that there was no further discomfort or difficulty with range of motion testing.  She added that additional limitation due to repetitive use or during flare-ups could not be determined with any degree of medical certainty without resorting to mere speculation.  X-ray of the lumbar spine was normal.  The pertinent diagnosis was L5-S1 retrolisthesis and mild multilevel spondyloarthropathy.  

Post-service records of VA treatment, dated from July to September 2006, reflect complaints regarding and treatment for low back pain, with findings of spinal stenosis, intervertebral disc herniation, sciatica, and radiculopathy.  In July 2006, the Veteran presented at the VA Community Based Outpatient Clinic (CBOC) in Brick, New Jersey, with complaints of severe back pain and numbness in both legs.  He reported that he could not move without a wheelchair.  Examination of the extremities did not reveal any sensory deficit.  The assessment was back pain.  The Veteran was sent to the Emergency Room at the East Orange VA Medical Center (VAMC) for evaluation.   Records from that facility reflect that straight leg lift was positive and there was questionable lower extremity weakness.  An MRI of the lumbar spine revealed central posterior disc herniation at L5-S1 with mild canal stenosis.  The physician commented that the Veteran's strength was limited by pain and rendered a diagnosis of lumbar radiculopathy.  

Later that month, the Veteran underwent a neurology consultation.  He complained of low back pain, right-sided sciatica going down to his foot and big toe, and left-sided pain in his buttock.  On examination, motor strength testing was 5/5 in the lower extremities.  Pinprick sensation was intact in the lower extremities, with normal sensation to proprioception, vibration, and light touch, bilaterally.  Straight leg testing was positive, bilaterally.  Gait was normal, although movement elicited pain.  The assessment of the medical student who evaluated the Veteran was low back pain with sciatica.  In an addendum, the attending physician noted that examination revealed diffuse lumbosacral tenderness and sensory loss over the right first and second toes and medial foot, but not above the ankle.  He walked gingerly, favoring his right leg.  The assessment of the attending physician was lumbosacral DDD with recurrent low back pain.  The physician commented that there was no apparent root compression on MRI suggesting that his radicular deficit was a chronic lesion.  

In August 2006, the Veteran underwent a physical medicine and rehabilitation service (PM&RS) consultation.  He complained of constant right low back pain with radiation down the back of the right leg to the first two toes.  He also reported numbness of the first two toes.  Examination revealed a forward flexed posture.  Examination of the spine was negative for kyphosis or scoliosis.  There was slightly increased erythema in the paraspinal region of the right low back with increased pain to palpation.  There was tenderness to palpation of the right lumbar paraspinals and the quad lumborum.  Range of motion testing of the lumbosacral spine revealed that flexion, extension, rotation, and side-bending were each positive for pain at 50 percent of full range of motion.  Sensation to light touch was intact.  Straight leg raising was positive, bilaterally, seated and supine.  Four out of five Waddell's signs were positive.  The assessment was chronic right-sided low back pain.  The resident commented that the Veteran's back pain appeared to be mechanical in nature with a possible underlying non-organic cause, as four out of five Waddell's signs were positive.  

In an addendum to the August 2006 PM&RS consultation, the attending physician stated that he agreed with the resident's findings and assessment, but added that straight leg raising on the right produced ipsilateral low back pain/dysesthesias shooting down the limb into the toes (supine and seated), motor testing revealed 5/5 strength and giveway in all lower limb key muscle groups, and gait and transfers were independent without antalgia.  The attending physician commented that the presence of positive straight leg raising and imaging findings were suggestive of a radicular process; however, there was also a mechanical component in the absence of correlative neurologic findings and the presence of 4 out of 5 Waddell's signs.  The attending physician stated that it was unclear as to what extent the radicular component was actively causing the Veteran's symptoms.  

During VA treatment later in August 2006, the Veteran complained of low back pain radiating to the right buttock.  Muscle strength of the lower extremities on that date was 5/5.  Trunk range of motion testing revealed flexion within functional limits, although there was minimal limitation of motion on extension, rotation, and side bending.  Sensation was intact, although the Veteran reported occasional tingling and numbness in the right lower extremity.  There were no gait deviations and posture was within normal limits.  

During physical therapy in September 2006, the Veteran reported that his back was slowly getting better.  The most recent record of VA treatment associated with the claims file, dated later that month, reflects that the Veteran presented with no complaints; rather, he stated that he felt well.  He reported no pain and was neurologically intact, with sensation intact.  

In his March 2007 substantive appeal, the Veteran described constant low back pain, with shooting pain down to his foot.  

As the foregoing indicates, since the effective date of the grant of service connection, there is no showing that the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion not greater than 120 degrees.  In this regard, range of motion testing during the March 2006 VA examination revealed forward flexion to 80 degrees.  Extension was full, lateral rotation was more than full, bilaterally, and the Veteran lacked only five degrees of lateral flexion, bilaterally.  

The Board has carefully considered the August 2006 PM&RS consultation, and notes that the report indicates that range of motion testing of the lumbosacral spine was "(+) pain (50%) of full" in flexion, extension, rotation, and side-bending.  The Board is aware that such a note could, possibly, be interpreted as indicating that the Veteran had only 50 percent of full range of motion in each of the planes tested (which would equate to flexion to 45 degrees, consistent with the criteria for a 20 percent rating); however, the Board finds that this note is more accurately read as reflecting the point at which pain began during range of motion testing-at 50 percent of full range of motion.  While the August 2006 consultation was performed by a resident, the attending physician reviewed his report and noted that the Veteran had poor flexibility.  Although the attending physician did not comment as to which area evaluated demonstrated poor flexibility, the Board finds that this is most likely a reference to specific flexibility testing performed in regard to the quadriceps and hip flexors, as opposed to a finding regarding range of motion testing of the lumbosacral spine.  Moreover, the PM&RS treatment plan from the same date as the consultation reflects diagnoses of chronic right low back pain and decreased flexibility of hamstrings and quads (emphasis added).  The foregoing supports the conclusion that the physician's reference to poor flexibility referred to areas other than the lumbosacral spine.  

Moreover, the Board's reading of the August 2006 PM&RS consultation is supported by the finding of trunk flexion within functional limits with only minimal limitation of motion in extension, rotation, and side bending during VA treatment only 18 days later.  Significantly, records of VA physical therapy treatment in September 2006 make no mention of limitation of motion of the lumbar spine.  Rather, the Veteran himself reported that his back was slowly getting better.  The Board finds that, if the Veteran indeed had lumbar spine range of motion limited to only half of full range of motion in each plane, such likely would have been noted during any one of the four subsequent physical therapy sessions specific to the low back in August and September 2006.  

Further, the Board's interpretation of the August 2006 consultation is consistent with the history of the Veteran's disability, as reflected in the service treatment records.  In this regard, although the Veteran's flexion and extension of the lumbar spine was described as "very limited" in July 2003, back flexion was to 90 degrees and 70 degrees in August 2005.  Although lumbar spine flexion was to 45 degrees later in August 2005 (at which time the assessment was acute low back pain with possible radiculopathy), back flexion was to 75 degrees in September 2005, to 70 degrees in October and November 2005, and to 90 degrees or more in December 2005 and March 2006

The Board has considered the Veteran's functional impairment due to pain and other factors.  While the August 2006 PM&RS consultation noted pain beginning at 50 percent of full flexion, extension, rotation, and side-bending, the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it  radiates), aching or stiffness in the area of the spine involved.  Here, as regards functional impairment, forward flexion has not been shown to be limited to 60 degrees or less, as required for the next higher, 20 percent rating.

In addition, there is no evidence of muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Notably, the Veteran's posture was described as normal on VA examination in March 2006.  While he was noted to have forward flexed posture during VA treatment in August 2006, later that month, his posture was again described as normal.  Although his gait was described as broad-based on VA examination in March 2006, this was attributed to girth.  Records of VA treatment dated in July and August 2006 reflect that the Veteran's gait was normal.  The March 2006 VA examiner also specifically indicated that there were no palpable spasms or significant scoliosis, increased kyphosis, or lordosis.  Similarly, examination of the spine was negative for kyphosis or scoliosis in August 2006.  As such, the Board finds that the criteria for a rating in excess of 10 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back strain with DDD.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  See 38 C.F.R. § 4.124a.  

The Board acknowledges that, in this case, there is a question as to whether or not the Veteran has neurological manifestations of his service-connected low back strain with DDD.  In this regard, the record includes findings of radiculopathy and sciatica (as noted during VA treatment in July 2006).  However, the VA physician who evaluated the Veteran in July 2006 commented that there was no apparent root compression on MRI suggesting that the Veteran's radicular deficit was a chronic lesion.  The Board recognizes that the physician who evaluated the Veteran in August 2006 opined that the presence of positive straight leg raising and imaging findings were suggestive of a radicular process; however, he indicated that there was also a mechanical component in the absence of correlative neurologic findings and the presence of 4 out of 5 Waddell's signs.  This physician added that it was unclear as to what extent the radicular component was actively causing the Veteran's symptoms.  

Even assuming, arguendo, that the foregoing evidence is sufficient to demonstrate separate neurological manifestations of the Veteran's service-connected low back strain with DDD, the Board finds that such manifestations would warrant no more than a 0 percent rating.  In this regard, incomplete paralysis of the sciatic nerve is rated pursuant to Diagnostic Code 8520.  Under this diagnostic code, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board points out that where the schedular criteria do not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In assessing the severity of any neurological impairment which may be attributable to the service-connected low back strain with DDD, the Board notes that, on VA examination in March 2006, patellar and Achilles deep tendon reflexes were 2+/4, strength testing was within normal limits and bilaterally equal, and sensation to pinprick and dull and light touch was normal and bilaterally equal in the lower extremities.  Examination of the extremities at the Brick CBOC in July 2006 did not reveal any sensory deficit.  Although straight leg raising was positive during treatment at the East Orange VAMC later that day, the physician noted only questionable weakness of the lower extremities.  While a neurology consultation with a medical student later that month revealed a positive straight leg raising test, bilaterally, and reflexes of 1+ in the left knee and bilateral ankles, motor strength was 5/5 in the lower extremities.  Additionally, pinprick sensation was intact in the lower extremities, with normal sensation to proprioception, vibration, and light touch, bilaterally.  Although, in his addendum to the neurology consultation, the physician noted mild weakness in the right extensor hallucis longus and give-away weakness in the anterior tibialis (with less resistance on the left), and there was sensory loss over the first and second toes of the right foot as well as the medial foot, the physician commented that there was no sensory loss above the ankle.  

In addition, despite the fact that, during VA treatment in August 2006, the right quadriceps reflex was described as level 1 (requires facilitation or is inconsistently obtainable), the left quadriceps reflex and bilateral triceps surae reflexes were consistently obtainable.  In addition, although straight leg raising produced ipsilateral low back pain/dysesthesias shooting down the limb into the toes (seated and supine) and there was giveway in all lower limb key muscle groups, motor testing revealed 5/5 strength and sensation was intact to light touch.  Later that month, while the Veteran reported occasional tingling and numbness in the right lower extremity, sensation was intact to light touch and manual muscle test of the lower extremities was 5/5.  Examination in September 2006 also revealed muscle strength 5/5 and intact sensation in the lower extremities.  Most recently, the Veteran was described as neurologically intact, with sensation intact, during physical therapy treatment in September 2006.  

The foregoing evidence indicates that the Veteran does not have neurological manifestations of the service-connected low back disability which more nearly approximate mild incomplete paralysis of the sciatic nerve.  In this regard, strength testing and sensation were normal on VA examination in March 2006.  Significantly, despite findings of positive straight leg testing noted above, and the July 2006 finding of sensory loss in the first and second right toes and the medial foot, strength testing was described as normal and sensation was described as intact during VA treatment in July, August, and September 2006.  Based on the foregoing, only a noncompensable rating would be warranted for any neurological manifestations of low back strain with DDD.  See 38 C.F.R. § 4.31.

Further, there is no medical evidence that the Veteran's service-connected low back strain with DDD would warrant a compensable rating if rated on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

The medical evidence since the effective date of the grant of service connection does not indicate any bed rest prescribed by a physician, let alone for a total period of at least two weeks during a 12-month period, as required for a higher, 20 percent, rating.  As such, a higher rating is not assignable on the basis of incapacitating episodes.  

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back strain with DDD.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that the Veteran's low back strain with DDD is consistent with the assigned 10 percent initial rating.

Under the circumstances of this case, the Board finds that, since the effective date of the grant of service connection, the Veteran's low back strain with DDD has not met the criteria for a 20 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 20 percent, rating are not met, it follows that the criteria for an even higher rating likewise are not met.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the May 11, 2006, effective date of the award of service connection has the Veteran's low back strain with DDD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the February 2007 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged rating of the Veteran's low back strain with DDD, pursuant to Fenderson (cited to above), and the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher initial rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

An initial rating in excess of 10 percent for low back strain with DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


